Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/21 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri et al. (U.S. Pub No, 2019/0037458 Al) in view of Pelletier et al. (U.S. Pub No 2020/0022043 Al)

1. Kadiri teaches a method of a User Equipment (UE), comprising: receiving, in a first cell, a signal to configure the UE to perform a Random Access Channel-less (RACH- less) handover to a second cell [par 0088, UE 102 maybe configured to handover from a source eNB 106 (e.g., that does or does not support CA) to a different target eNB 106 (e.g., that does support CA). For example, UE 102 may be connected to source eNB 106 (e.g., in a RRC connected state) and then handover to target eNB 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available. If RACH- less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106. In such aspects, if the UE does not receive a preallocated uplink grant in the message, the UE may monitor the PDCCH of the target cell], wherein: the signal comprises an uplink (UL) grant to be used in the second cell [par 0085, If RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106]; determining whether to use the UL grant, comprised in the signal received in the first cell to configure the UE to perform the RACH-less handover, in the second cell to which the UE is to perform the RACH-less handover [par 0085, if RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106”, this shows determining whether or not the UE receives an uplink grant to perform RACH less handover from the source eNB], wherein the determining whether to use the UL grant in the second cell is based upon whether the DL signal associated with the UL grant comprised in the signal [par 0107, In the following, examples are given of WTRU behaviors in the target cell after initiation of phased reconfiguration. In an example, the WTRU may consider that UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid (e.g., on or after a predefined starting subframe); and/or the WTRU receives an UL grant in a target cell (e.g., if no pre-allocated grant is provided, the WTRU may monitor for allocated cell radio network temporary identifier (C-RNTI) on the DL at a starting subframe). In an example, the WTRU may be configured to stop SRB transmission to the source cell and start SRB transmission to the target cell when the WTRU acquires UL resources in the target cell]. 
 	Kadiri fail to show whether the DL signal associated with the UL grant in the signal received in the first cell is qualified, an association between the UL grant and with a downlink (DL) signal
 	In an analogous art Pelletier show whether the DL signal associated with the UL grant in the signal received in the first cell is qualified [par 0107, in an example, the WTRU may consider that UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid (e.g., on or after a predefined starting subframe); and/or the WTRU receives an UL grant in a target cell (e.g., if no pre-allocated grant is provided, the WIRU may monitor for allocated cell radio network temporary identifier (C-RNTI) on the DL at a starting subframe], an association between the UL grant and with a downlink (DL) signal [par 0107, WTRU may consider that UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid (e.g., on or after a predefined starting subframe); and/or the WTRU receives an UL grant in a target cell (e.g., if no pre-allocated grant is provided, the WTRU may monitor for allocated cell radio network temporary identifier (C-RNTI) on the DL at a starting subframe)
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system

2. Kadiri and Pelletier creates the method of claim 1, Kadiri fail to show comprising: initiating a random access procedure in the second cell if the DL signal is not qualified.
 	In an analogous art Pelletier show comprising: initiating a random access procedure in the second cell if the DL signal is not qualified [par 0089, if a data gap is configured, the WITRU 204 may activate the data gap 220 such that the WIT RU204 may perform continuous monitoring during the data gap period on the source cell 2017. The WTRU 204 may perform a random access (RACH) procedure 222 with target gNB 202 to become connected 226 with target cell 202. The WIRU204 maybe connected to both gNB 201 and gNB 202 for a period of time. The WIRU 204 may send a reconfiguration complete message 224 to gNB 202 to indicate a role change to target cell 202].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system.

3. Kadiri and Pelletier creates the method of claim 2, wherein the random access procedure is a contention free random access procedure [Kadiri par 0092, Ai 909, in certain aspects, if RACH-less handover is not configured, after receiving the message to perform handover, UE 102 performs synchronization to the PCell of the target eNB 106 and accesses the target PCell via RACH, following a contention-free procedure if a dedicated RACH preamble was indicated in the message to perform handover (e.g. in the mobilityControlinfo)],

4. Kadiri and Pelletier demonstrates the method of claim 2, wherein the random access procedure is a contention based random access procedure [Kadiri, par 0092, UE 102 performs synchronization to the PCell of the target eNB 106 and accesses the target PCell via RACH, following a contention-free procedure if a dedicated RACH preamble was indicated in the message to perform handover (e.g. in the mobility Controlinfo), or following a contention-based procedure if no dedicated preamble was indicated].

5. Kadiri and Pelletier defines the method of claim 2, Kadiri fail to show wherein the random access procedure is a random access procedure for beam failure recovery.
 	In an analogous art Pelletier show wherein the random access procedure is a random access procedure for beam failure recovery [par 0076, In an example, different reference signals may be defined for beam management in the DL and/or UL. For example, the DL beam management may use, but is not limited to use, any of the following reference signals: channel state information (CSI) reference signal (CSI- RS), demodulation reference signal (DMRS), and/or synchronization signal. In another example, the UL beam management may use, but is not limited to use, any of the following reference signals: sounding reference signal (SRS), DMRS, and/or random access channel (RACH)]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system

6. Kadiri and Pelletier disclose the method of claim 2, Kadiri fail to show wherein an RACH resource for the random access procedure is configured via the signal or system information.
 	In an analogous art Pelletier show wherein an RACH resource for the random access procedure is configured via the signal or system information [par 0089, If a data gap is configured, the WI RU 204 may activate the data gap 220 such that the WITRU 204 may perform continuous monitoring during the data gap period on the source cell 201. The WTRU 204 may perform a random access (RACH) procedure 222 with target QNB 202 to become connected 226 with target cell 202. The WIT RU204 maybe connected to both gNB 201 and gNB 202 for a period of time. The WIRU 204 may send a reconfiguration complete message 224 to gNB 202 to indicate a role change to target cell 202].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system

7. Kadiri and Pelletier demonstrates the method of claim 1, Kadiri fail to show comprising: discarding or skipping the UL grant if the DL signal is not qualified.
 	In an analogous art Pelletier show comprising: discarding or skipping the UL grant if the DL signal is not qualified [par 0104, The WITRU may be configured to stop operations related to DL data transmissions (e.g., monitoring for DL grants and/or transmission of feedback related to DL transmissions) in the source cell when or more of the following conditions are satisfied: the WTRU receives a DL PDU with a special marking indicating that it is the last DL PDU transmitted from the source cell (e.g., an ‘End of DL' packet marker from the source cell); the UL resources in the source cell are released; and/or the WITRU receives any other explicit indication from the source and/or target cell (e.g., the WIRU may receive a control message indicating that the phased configuration should be released)].


8. Kadiri and Pelletier conveys the method of claim 1, comprising: transmitting, in the second cell, a complete message in response to the signal via the UL grant if the DL signal is qualified [Kadiri par 0088, 0089, The UE 102 may not need to delay the handover execution for delivering the HARQ/ARQ responses to source eNB 106. At 906, the target eNB 106 transmits a handover acknowledgment message to the source eNB 106 (e.g., over the backhaul). In certain aspects, the message to perform handover generated by the target eNB 106 is included in the handover acknowledgment message].

9. Kadiri and Pelletier illustrates the method of claim 1, Kadiri fail to show wherein the DL signal is qualified if a quality associated with the DL signal is above a threshold.
 	In an analogous art Pelletier show wherein the DL signal is qualified if a quality associated with the DL signal is above a threshold [par 0003, 0096, the source cell is above a threshold; a number of downlink (DL) negative acknowledgements (NACKs) in the source cell is above a threshold; In another example condition, the quality (e.g., associated with a reference signal measurement) of a source cell is above a predefined threshold; the quality (e.g., associated with a reference signal measurement) of the target cell is above a predefined threshold. In another example condition, UL synchronization is still valid with the source cell (i.e., time alignment timer (TAT) is not expired). In another example condition, a radio link monitoring (RLM) status of a source cell indicates no radio link failure (RLF) has occurred or that a timer associated with radio link recovery (e.g., 1310) is not running].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide systems and methods for performing phased reconfiguration in a wireless communications system

10. Kadiri and Pelletier reveal the method of claim 1, Kadiri fail to show wherein the signal comprises an identifier of the DL signal
 	In an analogous art Pelletier show wherein the signal is indicative of an association between the UL grant and one or more identification of the DL signal [par 0107, In an example, the WITRU may consider that UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid (e.g., on or after a predefined starting subframe); and/or the WTRU receives an UL grant in a target cell (e.g., if no pre-allocated grant is provided, the WTRU may monitor for allocated cell radio network temporary identifier (C-RNTI) on the DL at a starting subframe]
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide 


11. Kadiri teaches a method of a User Equipment (UE), comprising: receiving, in a first cell, a signal to configure the UE to perform a Random Access Channel-less (RACH- less) handover to a second cell [par 0088, UE 102 maybe configured to handover from a source eNB 106 (e.g., that does or does not support CA) to a different target eNB 106 (e.g., that does support CA). For example, UE 102 may be connected to source eNB 106 (e.g., in a RRC connected state) and then handover to target eNB 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available. If RACH- less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106. In such aspects, if the UE does not receive a preallocated uplink grant in the message, the UE may monitor the PDCCH of the target cell], wherein: the signal comprises a configuration of the second cell [abstract, Certain aspects of the present disclosure relate to techniques for secondary cell (SCell) configuration signaling and activation procedures], performing an action comprising initiating a random access procedure in the second cell if the beam is not qualified [par 0085,  UE 102 maintain some context information (e.g., C-RNTI) to enable return of the UE 102 to source eNB 106 in case the handover fails. In certain 102 and/or eNBs 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available].
Kadiri fail to show the signal comprises a configuration of the second cell; and the configuration, in the signal received in the first cell, is indicative of a beam to be used by the UE to monitor a channel of the second cell.
 	In an analogous art Pelletier show the signal comprises a configuration of the second cell; and the configuration, in the signal received in the first cell, is indicative of a beam to be used by the UE to monitor a channel of the second cell [par 0096, 0097, 0107, WTRU may determine that sufficient spatial isolation is achieved if signal-to-interference-plus-noise ratio (SINR) associated with at least one transmission from the source cell and at least one transmission beam from the target cell is above a threshold). A WT RU may indicate the preferred transmission beam from the source cell and target cell that can achieve the spatial isolation. A WITRU may include a status report of WIT RU buffers associated with data transmission towards the source cell (e.g., a snapshot of WTRU buffers when the phased reconfiguration is triggered
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system

par 0085, UE 102 maintain some context information (e.g., C-RNTI) to enable return of the UE 102 to source eNB 106 in case the handover fails. In certain aspects, random access channel (RACH)-less handover is not configured for the UE 102 and/or eNBs 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available].

13. Kadiri and Pelletier define the method of claim 11, wherein the random access procedure is  initiating a contention free random access procedure [Kadiri par 0085, UE 102 maintain some context information (e.g., C-RNTI) to enable return of the UE 102 to source eNB 106 in case the handover fails. In certain aspects, random access channel (RACH)-less handover is not configured for the UE 102 and/or eNBs 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available].


14. Kadiri and Pellelier display the method of claim 11, wherein the random access procedure is a random access procedure for beam failure recovery [Kadiri, par 0085
In certain aspects, both source eNB 106 and UE 102 maintain some context information (e.g., C-RNTI) to enable return of the UE 102 to source eNB 106 in case the handover fails. In certain aspects, random access channel (RACH)-less handover is not configured for the UE 102 and/or eNBs 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available].

15. Kadiri and Pelletier teach the method of claim 11, Kadiri fail to transmitting a message to the first cell, wherein the message is indicative of the beam not being qualified
 	In an analogous art Pelletier show transmitting a message to the first cell, wherein the message is indicative of the beam not being qualified [par 0097, A WIRU may include a status report of WIRU buffers associated with data transmission towards the source cell (e.g., a snapshot of WTRU buffers when the phased reconfiguration is triggered) in the feasibility notification message].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system

16. Kadiri and Pelletier describe the method of claim 11, comprising initiating a Radio Resource Control (RRC) connection reestablishment procedure in the first cell [Kadiri, par 0058, The control plane also includes a radio resource control (RRC) sublayer 516 in Layer 3 (L3 layer). The RRC sublayer 516 is responsible for obtaining radio resources (i.e., radio bearers) and for configuring the lower layers using RRC signaling between the eNB and the UE].

17. Kadiri and Pelletier display the method of claim 11, comprising initiating abeam failure recovery procedure in the second cell [Kadiri par 0092, At 909, in certain aspects, if RACH-less handover is not configured, after receiving the message to perform handover, UE 102 performs synchronization to the PCell of the target eNB 106 and accesses the target PCell via RACH, following a contention-free procedure if a dedicated RACH preamble was indicated in the message to perform handover (e.g. in the mobilityControlinfo)|,


18. Kadiri and Pelletier reveal the method of claim 11, Kadiri fail to show wherein the beam is not qualified if a quality associated with the beam is not above a threshold.
 	In an analogous art Pelleier show wherein the beam is not qualified if a quality associated with the beam is not above a threshold [par 0096, 0100, a W7RU may determine that sufficient spatial isolation is achieved if signal-to-interference-plus- noise ratio (SINR) associated with at least one transmission from the source cell and at least one transmission beam from the target cell is above a threshold). The WITRU may be configured to release UL resources in the source cell when one or more of the following conditions are true: the WTRU is no longer UL time aligned (e.g., yoon TAT expiry); the serving (source) cell quality (e.g., based on reference signal measurement(s)) is below a threshold].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system

21. Kadiri provide a User Equipment (UE) comprising: a processor; and a memory coupled to the processor; wherein the processor is configured to execute a program code stored in the memory to: receive, in a first cell [par 0013], a signal to configure the UE to perform a Random Access Channel-less (RACH-less) handover to a second cell [par 0088, UE 102 maybe configured to handover from a source eNB 106 (e.g., that does or does not support CA) to a different target eNB 106 (e.g., that does support CA). For example, UE 102 maybe connected to source eNB 106 (e.g., in a RRC connected state) and then handover to target eNB 106. In such aspects, UE 102 may access the target cell of target eNB 106 via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available. If RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre- allocated to the UE 102 in a message (e.g., RRC message) received from the source eNB 106. In such aspects, if the UE does not receive a pre-allocated uplink grant in the message, the UE may monitor the PDCCH of the target cell], and determine whether to use the UL grant [par 0094, the UE 102 receives uplink grant via the PDCCH of the target cell], [par 0085, if RACH-less handover is configured for the UE 102 and/or eNBs 106, UE 102 may access the target cell via an uplink grant pre-allocated to the UE 102 ina message (e.g., RRC message) received from the source eNB 106”, this shows determining whether or not the UE receives an uplink grant to perform RACH less handover from the source eNB], wherein the determining is based upon whether the DL signal associated with the UL grant comprised in the signal[par 0094, if RACH-less handover is configured and the UE 102 did not get the periodic pre-allocated uplink grant in the message to perform handover, the UE 102 receives uplink grant via the PDCCH of the target cell. In certain aspects, the UE 102 uses the first available uplink grant after synchronization to the target cell]
 	Kadiri fail to show whether the DL signal associated with the UL grant in the signal received in the first cell is qualified, wherein the signal comprises an uplink (UL) grant to be used in the second cell; and an association between the UL grant and a downlink (DL) signal
 	In an analogous art Pelletier show whether the DL signal associated with the UL grant in the signal received in the first cell is qualified [par 0107, In an example, the WTRU may consider that UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid (e.g., on or after a predefined starting subframe); and/or the WTRU receives an UL grant in a target cell (e.g., if no pre-allocated grant is provided, the WIRU may monitor for allocated cell radio network temporary identifier (C-RNTI) on the DL at a starting subframe], wherein the signal comprises an uplink (UL) grant to be used in the second cell; and an association between the UL grant  and a downlink (DL) signal[par 0107, WTRU may consider that UL resources in the target cell are acquired when one or more of the following conditions are true: a contention resolution succeeds in the target cell; a quality of a target cell is above a threshold and the pre-allocated grant becomes valid (e.g., on or after a predefined starting subframe); and/or the WTRU receives an UL grant in a target cell (e.g., if no pre-allocated grant is provided, the WTRU may monitor for allocated cell radio network temporary identifier (C-RNTI) on the DL at a starting subframe)
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system


22. Kadiri and Pelletier creates the UE of claim 21, Kadiri fail to show wherein the processor is configured to execute the program code stored in the memory to: initiate a random access procedure in the second cell if the DL signal is not qualified.
 	In an analogous art Pelletier show wherein the processor is configured to execute the program code stored in the memory to: initiate a random access procedure in the second cell if the DL signal is not qualified [par 0089, If a data gap is configured, the WIRU 204 may activate the data gap 220 such that the WITRU204 may perform continuous monitoring during the data gap period on the source cell 201. The WTRU 204 may perform a random access (RACH) procedure 222 with target gNB 202 to become connected 226 with target cell 202. The WIRU 204 maybe connected to both gNB 201 and gNB 202 for a period of time. The WIRU 204 may send a reconfiguration complete message 224 to gNB 202 to indicate a role change to target cell 202].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kadiri and Pelletier because this would provide Systems and methods for performing phased reconfiguration in a wireless communications system.

Response to Arguments

Notably, Kadiri and/or Pelletier seem to be silent as to receiving, in a first cell, a signal to configure the UE to perform a Random Access Channel-less (RACH-less) handover to a second cell, wherein the signal comprises an uplink (UL) grant to be used in the second cell; and an association between the UL grant and a downlink (DL) signal; and determining whether to use the UL grant, comprised in the signal received in the first cell to configure the UE to perform the RACH-less handover, in the second cell to which the UE is to perform the RACH-less handover, wherein the determining whether to use the UL grant in the second cell is based upon whether the DL siqnal [which the signal received in the first cell indicates is associated with the UL grant] is qualified.


 	In Kadiri it is shown that If RACH-less handover is configured for the UE and/or eNBs, UE may access the target cell via an uplink grant pre-allocated to the UE in a message in paragraph 0085.


Notably, Kadiri and/or Pelletier seem to be silent as to receiving, in a first cell, a signal comprising a configuration indicative of a beam to be used by a UE to 

The examiner respectfully disagree paragraphs 0096,0107 of Pelletier shows monitoring the quality conditions of the source and target cells. The threshold measurement is shown to be based upon at least one transmission from the source cell and at least one transmission beam from the target cell. These parameter shown to be pre conditions for completion of a random access procedure as shown paragraph 0111 of Pelletier.

Notably, Kadiri and/or Pelletier do not seem to provide that the preferred transmission beam is to be used to monitor a channel of a different cell than the cell in which the preferred transmission beam was received.

The examiner respectfully disagrees as stated paragraphs 0096,0107 of Pelletier shows monitoring the quality conditions of the source and target cells. The threshold measurement is shown to be based upon at least one transmission from the source cell and at least one transmission beam from the target cell. These parameter shown to be pre conditions for completion of a random access procedure as shown paragraph 0111 of Pelletier.



Furthermore, Kadiri and/or Pelletier do not seem to provide that even when RACH-less handover is configured, random access procedure is still initiated when the beam for channel monitoring is not qualified.

The examiner respectfully disagrees according to Kadiri it is shown where an handover failure due to nonsupport  UE maintain some context information (e.g., C-RNTI) to enable return of the UE to source eNB in case the handover fails. In certain aspects, random access channel (RACH)-less handover is not configured for the UE and/or eNBs. In such aspects, UE may access the target cell of target eNB via RACH following a contention-free procedure using a dedicated RACH preamble or following a contention-based procedure if dedicated RACH preambles are not available as shown paragraph 0085.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468   

       
				/SYED ALI/                                                      Primary Examiner, Art Unit 2468